                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ANTWAN D. MATTHEWS                                                                     PLAINTIFF

v.                                    4:20-cv-00214-JM-JJV

SUSAN POTTS, Administrator,
Drew County Jail; and
MARK GOBER, Sheriff, Drew County                                                   DEFENDANTS

                                             ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe. No objections have been filed, and the time to do so has passed. After careful

review, this Court adopts the Recommendation in its entirety as its findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.       The Complaint (Doc. No. 2) is DISMISSED WITHOUT PREJUDICE for failure

to state a claim upon which relief may be granted.

       2.      Dismissal counts as a STRIKE under 28 U.S.C. § 1915(g).

       3.      It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 24th day of March, 2020.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
